Citation Nr: 9923725	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tension-type headaches 
(claimed as migraine headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for migraine headaches.  The disorder was later 
recharacterized as tension-type headaches (claimed as 
migraine headaches).  The veteran appealed the decision to 
the Board which remanded the case to the RO in October 1996 
for further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

There is no competent medical evidence linking current 
headaches with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for tension-
type headaches (claimed as migraine headaches) is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has headaches as a 
result of injuries he sustained in an accident in which he 
fell on board his ship during his period of active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Although the veteran's service medical records disclose that 
he sustained head injuries in a fall from a flight deck to a 
catwalk, there is no record of his having sought or received 
treatment for or being diagnosed with migraine, tension or 
other headaches in service after the accident.  The report of 
his separation physical examination does not mention 
headaches.  Neither is there medical evidence of the veteran 
having sought or received treatment for headaches after 
service.

At his December 1993 RO hearing the veteran testified that 
his severe headaches began about a month or two after his 
shipboard fall.  The veteran further stated that he now has 
headaches once every four or five months that are severe 
enough to cause him to vomit.  He claims to have sought 
treatment from a physician in 1976 but was unable to locate 
treatment records because the doctor died in the early 1980s.

The veteran underwent several VA examinations for his 
headaches.  In February 1994 an examiner reported the 
veteran's description of the headaches as dull, achy and 
associated with nausea but with no actual vomiting.  Except 
for subluxation of the temporomandibular joints with an 
audible bilateral click, the examiner noted no abnormal 
objective findings and diagnosed post-concussion headache 
syndrome.  The physician who examined the veteran in August 
1994 provided a diagnosis of migraine and probable muscle 
contraction headaches but did not causally link them to the 
veteran's in-service head injury.  Instead, the examiner 
stated that the nature of the veteran's head injury more than 
twenty years before was not clear from the record.  Also in 
August 1994, a computed axial tomography showed the veteran's 
head to be normal.  The physician who examined the veteran in 
May 1998 provided a diagnosis of mixed migraine without aura 
and tension headaches and in September 1998 opined that 
"[t]hese disorders are seldom caused by traumatic 
incidence."  The report of a March 1999 examination notes 
that the veteran is neurologically normal except for neck 
muscle tenderness.  The examiner further noted that the 
veteran's tension type headaches are "consistent" with 
occipital neuralgia which "can" result from a bad fall.

A statement from a health care professional which merely 
speculates as to the origin of a disorder cannot fulfill the 
nexus requirement for a well-grounded claim.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Although there is no bright-
line definition of an adequate nexus statement, a 
professional's opinion unsupported by a rationale or 
discussion of clinical data is too speculative to well ground 
a claim.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In this case the only statement that arguably could 
constitute a medical opinion linking the veteran's headaches 
to his period of active service is the statement from the 
physician who conducted the March 1999 examination.  However, 
although the statement suggests the possibility of a causal 
link between an undiagnosed disorder and a bad fall it does 
not suggest the likelihood of a causal connection.  It states 
only that the veteran's headaches are similar to another 
disorder which is capable of being caused by a bad fall but 
for which the veteran is not diagnosed.  Moreover, to the 
extent the statement may be read as suggesting a nexus it 
remains unsupported by a rationale or discussion of clinical 
data, including an explanation of the absence of evidence of 
treatment for the veteran's headaches following his in-
service injury.  Therefore, the Board concludes that the 
examiner's September 1999 statement is not competent medical 
evidence of a causal link between the veteran's headaches and 
his period of active service.

The only evidence that purports to relate headaches to 
service are the veteran's own statements.  But a lay person's 
statements and opinions cannot constitute competent evidence 
of the required nexus, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Therefore, the Board 
finds that there is no competent medical evidence 
establishing a link between the veteran's headaches and his 
period of active service and that the veteran's claim for 
service connection for tension-type headaches (claimed as 
migraine headaches) is implausible and must be denied as not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for tension-type headaches 
(claimed as migraine headaches) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

